Citation Nr: 1101110	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Chalk S. Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 1964 
to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in North 
Little Rock, Arkansas.  

The Veteran had a video hearing before the undersigned in July 
2009 at the North Little Rock, Arkansas, RO.  A transcript of 
that hearing is of record and was reviewed.

The Board notes that the claim at issue was previously remanded 
by the Board in September 2009, for further evidentiary and 
procedural development.  This having been accomplished, the Board 
concludes that it may proceed with a decision with regard to the 
above stated issues at this time.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's diabetes mellitus, type II, is related to his active 
duty service or herbicide exposure, specifically Agent Orange.

2.  The competent evidence fails to demonstrate that the 
Veteran's hypertension is related to his active duty service or 
any service-connected disability.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
so incurred, to include as due to in- service exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2010).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to any service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in October 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
October 2006 provided this notice to the Veteran.

The Board observes that the October 2006 letter was sent to the 
Veteran prior to the March 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the October 2006 
letter complied with the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.

In September 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded for further evidentiary 
development regarding presumptive service connection based on 
herbicide exposure.  Specifically it was to be determined whether 
the Veteran served in-country in Vietnam.  This development 
having been achieved, the issue now returns to the Board for 
appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the Veteran has not had a VA examination specifically for 
his current claims seeking service connection for diabetes 
mellitus, type II, and hypertension.   The Board concludes an 
examination is not needed in this case because the Veteran's 
service treatment records are absent for evidence of findings 
related to either diabetes mellitus, type II, or hypertension, 
and his post-service medical records are absent for evidence of 
symptomatology related to either claim until many years after the 
Veteran's separation from service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all Veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  Specifically, the Veteran does 
not contend that either his diabetes mellitus, type II, or his 
hypertension began during his active service, but rather that his 
diabetes mellitus, type II, is the result of herbicide exposure 
during active duty service and his hypertension is the result of 
his diabetes mellitus, type II.  As will be further explained 
below, the Board finds that there is no evidence that the Veteran 
was exposed to herbicides while on active duty and as such 
service connection for diabetes mellitus, type II, is not 
warranted, nullifying any secondary service connection for 
hypertension as due to diabetes mellitus, type II.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its September 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review. 

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such a claim requires (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2010).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Additionally, there are statutory presumptions and VA regulations 
implementing them, that are intended to allow service connection 
for certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. § 
3.303(d) (2010).  In the case of a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 1961, to 
May 7, 1975, VA regulations provide that he shall be presumed to 
have been exposed during such service to an herbicide agent, 
including Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non- Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2010).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Board acknowledges that the 
Veteran's claimed type II diabetes mellitus is one of the 
diseases for which the presumption applies, however, for the 
reasons stated below the presumption does not apply in this 
instance.

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  VA's General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of Vietnam.  
Specifically, the General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961 and ending on May 7, 1975 
in the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Additionally, the 
Board notes, as established in a recent Court opinion, that in 
order to be entitled to presumptive service connection for 
certain diseases associated with herbicide exposure, it must be 
established that the Veteran actually served in-country.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upheld VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of his or her 
military duty in order to be entitled to the presumption of 
herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).

The Veteran stated at his July 2009 hearing that he was exposed 
to herbicides during his service in Vietnam.  In this regard, he 
was exposed when his ship docked in Da Nang Harbor and also 
entered the nearby inland waterways, possibly at the end of 1965.

Evidence of record indicates that the Veteran served in the 
United States Navy from December 1964 to July 1968.  According to 
his Form DD 214, his decorations and medals include the National 
Defense Service Medal, the Vietnam Service Medal with three 
Bronze Stars, and the Vietnam Campaign Medal with Device.  The 
evidence of record further confirms that he was assigned to the 
USS Fechteler (DD-870) and served aboard that ship at the time he 
claims he was exposed to herbicides off the shores of Vietnam.

Information received from the US Army and Joint Services Records 
Research Center (JSRRC) contained in the claims file regarding 
the USS Fechteler confirms that the USS Fechteler conducted Naval 
operations in the official waters of the Republic of Vietnam, 
although there is no indication that the USS Fechteler traveled 
in the inland waterways of Vietnam.  Specifically, it is noted 
that the USS Fechteler conducted support operations for the Task 
Force 77 (TF-77) carrier strike groups on Yankee Station in the 
Gulf of Tonkin; Naval Gunfire Support (NGFS) operations for units 
ashore in the coastal waters of the Republic of Vietnam (RVN); 
and served as a Harbor Defense Ship in Da Nang (RVN) for the 
period of August 12, 1965 to December 31, 1965.  Records for the 
USS Fechteler for 1967 and 1968 were also reviewed, but there is 
no indication that the USS Fechteler ever traveled in the inland 
waterways of Vietnam.  The JSRRC response additionally notes that 
command histories, deck logs, and muster rolls/personnel diaries, 
and administrative records produced by the Navy do not normally 
annotate individuals arriving or departing on a regular basis.  
Furthermore while deck logs may indicate aircraft or boats 
arriving or departing, the logs do not list passengers by name, 
other than VIPs or high-ranking officers.  Additionally, the 
destinations of aircrafts or vessels leaving the ship are not 
noted.  As such the Board finds that there is no verification 
that the Veteran went ashore in Vietnam.  

Again, as noted above, the VA General Counsel held that service 
aboard a deep water naval vessel in the waters off the shore of 
the Republic of Vietnam does not constitute service in the 
Republic of Vietnam without evidence showing actual visitation to 
the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63604 
(1997).  The Board is bound by this opinion.  

While the evidence of record clearly shows that the Veteran 
currently has a medical diagnosis of diabetes mellitus, type II, 
the Board finds that the Veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam during 
the Vietnam era.  Therefore, he is not presumed to have been 
exposed to herbicides during service.  With no such exposure 
service connection on a presumptive basis under 38 C.F.R. § 
3.309(e) cannot be granted.

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2010) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 (2010) and (ii) present 
manifestations of the same chronic disease, or (b) when a chronic 
disease is not present during service, evidence of continuity of 
symptomatology.  For Veterans who have served ninety (90) days or 
more of active duty service during a period of war, or during 
peacetime service after December 31, 1946, certain chronic 
disabilities, such as type II diabetes mellitus, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
There is no evidence that the Veteran was diagnosed with diabetes 
mellitus, type II, within one year of service separation. 

Therefore, the Veteran enjoys no presumption provided by law or 
regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 
3.307(6)(iii) (2010).  The Board will limit its analysis to a 
direct service connection as required by Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Initially, the Board notes that the Veteran is currently 
diagnosed with type II diabetes mellitus.  In this regard, an 
August 2006 VA treatment report notes that the Veteran is 
diagnosed with diabetes mellitus, type II.  While the Board 
acknowledges that the Veteran has a current diagnosis of type II 
diabetes mellitus, there is no competent medical evidence that 
indicates that the Veteran suffered from type II diabetes 
mellitus while on active duty service.  Indeed, the Veterans 
service treatment records do not indicate that the Veteran was 
diagnosed while in service; both the Veteran's entrance 
examination and separation examination report the Veteran is in 
good health with his endocrine system being listed as normal.

In fact, the first diagnosis of record of type II diabetes 
mellitus is the August 2006 VA treatment report.  The Board 
further notes that the Veteran provided private treatment reports 
dating from 1993 that fail to provide a diagnosis of diabetes 
mellitus, type II.  As such, the earliest diagnosis of diabetes 
mellitus, type II was thirty-eight years after separation from 
active military service.  The Board finds that the thirty-eight 
year lapse in time between the Veteran's active service and the 
first diagnosis of type II diabetes mellitus weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc).  As such, the Board finds that 
there is no competent medical evidence of continuity of 
symptomatology with regard to the Veteran's diabetes mellitus, 
type II.  

The Veteran further contends that his currently diagnosed 
hypertension should be service-connected secondary to his 
diabetes mellitus, type II.  However, as discussed above, there 
is no competent evidence of record to suggest the Veteran's 
diabetes mellitus, type II is related either presumptively or 
directly to his active duty service.  As such, the Veteran's 
claim for service connection for hypertension fails on a 
secondary basis.  However, the Board must address whether service 
connection may be granted for hypertension on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).

As noted, the Veteran is currently diagnosed with hypertension.  
In this regard, private treatment records dating from July 1998 
provide a diagnosis of hypertension.  However there is no 
evidence of record that the Veteran's hypertension is related to 
his active duty service.  In this regard, the Veteran's service 
treatment records fail to show treatment for or a diagnosis of 
hypertension or any abnormal blood pressure readings.  Indeed the 
Veteran's blood pressure was 140/80 on his November 1964 entrance 
examination and 130/60 on his July 1968 separation examination.  

As noted the first evidence of record of a diagnosis of 
hypertension was in July 1998, thirty years after separation from 
active duty service.  The Board finds that the thirty year lapse 
in time between the Veteran's active service and the first 
diagnosis of hypertension weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  As 
such, the Board finds that there is no competent medical evidence 
of continuity of symptomatology with regard to hypertension.  

Finally, the Board notes the Veteran's statements that he suffers 
from diabetes mellitus, type II, that is related to in-service 
herbicide exposure and hypertension secondary to his diabetes 
mellitus, type II, and while the Veteran as a lay person is 
competent to provide evidence regarding any symptomatology, he is 
not competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  With regard to the issue of hypertension as secondary 
to diabetes mellitus, type II, however, the possibility of a 
causal relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether his hypertension is related to 
his diabetes mellitus, type II.  Additionally, the record 
contradicts the Veteran's contentions that the USS Fechteler 
served in the inland waterways of Vietnam, as such the Veteran's 
contentions with regard to herbicide exposure are also afforded 
no probative value.  Finally the Veteran's statements are also 
not probative with respect to the question of his claimed 
disorders being etiologically related to his active duty service.  
Indeed, there is no indication in the record, nor does the 
Veteran contend that his hypertension and diabetes mellitus, type 
II, are directly related to his active duty service.  

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with diabetes mellitus, type II and 
hypertension; there is no indication of any diagnoses during 
service.  In addition, after considering the length of time 
between service and post-service diagnoses, determining that the 
Veteran does not meet the requirements for secondary service 
connection with regard to hypertension, and determining that the 
Veteran does not meet the requirements for any relevant 
presumptions with regard to either claim, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
of service connection for diabetes mellitus, type II, and 
hypertension.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for type II diabetes mellitus, 
to include as due to exposure to herbicides, specifically Agent 
Orange, is denied.

Entitlement to service connection for hypertension, to include as 
secondary to any service-connected disability, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


